DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 15-23) in the reply filed on August 5, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 15, and 17-18 recite the limitation "the distance”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “a distance” initially.
Claims 1 and 15 recite the limitation "the determined distance”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3 and 17 recite the limitation "the substances”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 19 recite the limitations “the one or more narrow spectral wavelength bands”, "the upper wavelength”, and “the lower wavelength”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 20040039287 A1, cited by applicant) in view of Bozkurt (US 20160151012 A1, cited by applicant).
Regarding claim 1, Horiuchi teaches a non-invasive device for monitoring physiological condition of a subject (Paragraph 0002:  “living body information measuring apparatus and the like for noninvasively measuring a subject's living body information”), comprising: 
(Fig. 3-4, light emitting elements 2B and 21B) at at least one predetermined narrow spectral wavelength band onto a living tissue of the subject (Paragraph 0131:  “The light emitting device 2B projects a visible light ray with a central wavelength of not more than 650 nm to the subject being in intimate contact with the end surface of the body 1B”); and 
two or more light sensors (Si, ..., Sn) (Fig. 3-4, light receiving elements 3B, 4B, 22B, 23B), wherein each of the two or more light sensors (Si, ..., Sn) corresponds to a specific substance in the living tissue of the subject (Paragraph 0147:  “That is it is presumed that the light reached the receiving device 23B is effected by the fat part which is positioned at a deep part of the living body as well as by the skin to the contrary to the light entering the receiving device 22B”) and is configured to measure a change in a concentration of the specific substances to which the sensor corresponds (Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).
Horiuchi fails to explicitly teach wherein the distance (di,..., dn) of each of the two or more sensors from the light source, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of the corresponding sensor.
Bozkurt teaches wherein the distance (di,..., dn) of each of the two or more sensors from the light source, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of the corresponding sensor (Paragraph 0056:  “Two sensors can be located at two different distances (around 1 cm and 2 cm) to sense the back-scattered photons from multiple depths. A differential measurement between these two photodiodes reduces the effect of the superficial layers (scalp muscles and skin) to focus the recording on the cortical layer, and thereby increasing the SNR”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the explicit distances of the sensors taught by Bozkurt into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0056 of Bozkurt).

Regarding claim 15, Horiuchi teaches a non-invasive device for monitoring physiological condition of a subject (Paragraph 0002:  “living body information measuring apparatus and the like for noninvasively measuring a subject's living body information”) comprising: 
one light sensor (S) (Paragraph 0122:  “the sensor device 1A”); and two or more light sources (li, ..., L) for emitting light (Paragraph 0006:  “a pair of light emitting devices 12A”) at at least one predetermined narrow spectral wavelength band onto a living tissue of the subject (Paragraph 0131:  “The light emitting device 2B projects a visible light ray with a central wavelength of not more than 650 nm to the subject being in intimate contact with the end surface of the body 1B”), wherein each of the two or more light sources corresponds to a specific substance in the living tissue of the subject (Paragraph 0119: “to measure the blood-sugar level, that is, the concentration of glucose in the blood, a light ray of a component of a wavelength of 1600 nm is emitted to perform spectroscopic analysis. To measure the cholesterol level in the blood, a light ray of a wavelength of 960 nm is emitted to perform spectroscopic analysis”); and 
the one light sensor is configured to measure a change in a concentration of the specific substances to which the light source corresponds (Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).
Horiuchi fails to teach wherein the distance (di,..., dn) of each of the two or more light sources from the light sensor, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of the corresponding light source.
Bozkurt teaches wherein the distance (di,..., dn) of each of the two or more light sources from the light sensor, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of the corresponding light source (Paragraph 0056:  “Two sensors can be located at two different distances (around 1 cm and 2 cm) to sense the back-scattered photons from multiple depths. A differential measurement between these two photodiodes reduces the effect of the superficial layers (scalp muscles and skin) to focus the recording on the cortical layer, and thereby increasing the SNR”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the explicit distances of the sensors taught by Bozkurt into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0056 of Bozkurt).

Regarding claims 2 and 16, Horiuchi fails to explicitly teach wherein the maximal signal to noise ratio is the ratio between the intensity of light scattered by the specific substance and all other intensities received at the corresponding sensor.
Bozkurt teaches wherein the maximal signal to noise ratio is the ratio between the intensity of light scattered by the specific substance and all other intensities received at the corresponding sensor (Paragraph 0056:  “Two sensors can be located at two different distances (around 1 cm and 2 cm) to sense the back-scattered photons from multiple depths. A differential measurement between these two photodiodes reduces the effect of the superficial layers (scalp muscles and skin) to focus the recording on the cortical layer, and thereby increasing the SNR”:  definition of SNR would be well known in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the explicit distances of the sensors taught by Bozkurt into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0056 of Bozkurt).

n) of each of the two or more sensors from the light source, is further determined according to the depth a layer (Li, ..., Ln) of the living tissue in which one or more of the substances is contained (Paragraph 0137:  “Therefore, when the distance between the light source and the light receiving portion is short, light having propagated through a part close to the surface of the living body is detected, and when the distance between the light source and the light receiving portion is long, light having propagated through a deep part of the living body is detected”).

Regarding claim 4 and 18, Horiuchi teaches wherein the distance (di,..., dn) of each of the two or more sensors from the light source, is further determined using scattering and absorbing parameters of each substance (Paragraph 0144:  “then is scattered to various directions and a part of these light enters into the receiving device 22B. Since the distance between the Device 21B and 22B strong light can be detected. Almost light which penetrates the skin and reaches the fat is scattered further and spreads”).

	Regarding claims 5 and 19, Horiuchi teaches wherein the one or more narrow spectral wavelengths bands are between 400-2500 nm (Paragraph 0163:  “light of a wavelength of 650 nm is used”) and have a difference of 5-100 nm between the upper wavelength and the lower wavelength of each band (Paragraph 0163:  “perform the measurement by use of all or some of the wavelength components among 600 nm and 660 nm”).

	Regarding claims 6 and 20, Horiuchi fails to explicitly teach a device further comprising a wearable housing for holding the at least one light source and the two or more light sensors.
(Paragraph 0020:  “the wearable device may include a two- or more wavelength, infrared light source (e.g., a light emitting diode (LED)) and a p-i-n photodiode connected to a system-on-chip microcontroller with an embedded transceiver”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wearable housing including the sensors taught by Bozkurt into the monitoring device of Horiuchi, because it would allow for simple application of the sensors to the subject (Paragraph 0020 of Bozkurt).

Regarding claims 7 and 21, Horiuchi teaches a device further comprising: a communication unit; and a controller configured to: receive measurements of scattered light intensities received at each of the two or more light sensors; and send, via the communication unit, information to a computing device. (Fig. 3:  amplifier receives the measurements and then sends measurements to the CPU which then sends the measurements to the display)

	Regarding claims 8 and 22, Horiuchi teaches wherein the controller is further configured to: control the at least one light source (two or more light sources) to emit light (Paragraph 0020:  “provided with a light emitting portion for projecting light rays to the subject” and Paragraph 0006:  “a pair of light emitting devices 12A”); receive measurements of scattered light intensities received at each of the two or more light sensors, at an initial time (to) (Paragraph 0221: Measurement P3 is at t0); receive measurements of scattered light intensities received at each of the two or more light sensors, at at least one consecutive time (t) (Paragraph 0225:  Measurement P4 is at t1); and determine a change of a concentration in time, of at least one substance in the user's tissue based on the measured light intensities (Paragraph 0226:  “Based on the measurement values P3 and P4, P3 is divided by P4 to obtain P3/P4, and living body information is calculated from this value and displayed on the display 20” and Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).

	Regarding claims 9 and 23, Horiuchi teaches wherein the controller is further configured to: control the at least one light source (two or more light sources)  to emit light at two or more predetermined narrow spectral wavelength bands (Paragraph 0020:  “provided with a light emitting portion for projecting light rays to the subject”, Paragraph 0006:  “a pair of light emitting devices 12A”, Paragraph 0154:  “950 nm”, and Paragraph 0163:  “650 nm”); receive measurements of scattered light intensities received at each of the two or more light sensors at the two or more predetermined narrow spectral wavelength bands, at an initial time (tO) (Paragraph 0221: Measurement P3 is at t0); receive measurements of scattered light intensities received at each of the two or more light sensors at two or more predetermined narrow spectral wavelength bands, at at least one consecutive time (t) (Paragraph 0225:  Measurement P4 is at t1); and determine a change of a concentration in time, of one or more substances in the user's tissue based on the measured light intensities (Paragraph 0226:  “Based on the measurement values P3 and P4, P3 is divided by P4 to obtain P3/P4, and living body information is calculated from this value and displayed on the display 20” and Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gladshtein (US 20150216425 A1, cited by applicant):  an alternative non-invasive device for monitoring physiological condition of a subject


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791